PER CURIAM.
ARC Foods, Inc. appeals the trial court’s award of attorney’s fees and costs to MGI Properties. At the time the award was entered, MGI was entitled to recover fees and costs as the prevailing party in the underlying litigation. However, we have since reversed the final judgment in favor of MGI and remanded for further proceedings in ARC Foods, Inc. v. MGI Properties, 724 So.2d 663 (Fla. 2d DCA 1999). Our reversal of the final judgment requires reversal of the “Supplement to Amended Judgment” in which the fees and costs were awarded. See Nathanson v. Houss, 717 So.2d 114, 117 (Fla. 4th DCA 1998).
Reversed.
FULMER, A.C.J., and NORTHCUTT and GREEN, JJ., Concur.